Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154442(145)                                                                                              David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  ALI BAZZI,                                                                                                           Justices
                Plaintiff-Appellant,
  and
  GENEX PHYSICAL THERAPY, INC. and
  ELITE CHIROPRACTIC CENTER, PC,
            Intervening Plaintiffs-Appellants,
  and
  TRANSMEDIC, LLC,
          Intervening Plaintiff-Appellee,
                                                                     SC: 154442
  v                                                                  COA: 320518
                                                                     Wayne CC: 13-000659-NF
  SENTINEL INSURANCE COMPANY,
            Defendant/Third-Party
            Plaintiff-Appellee,
  and
  CITIZENS INSURANCE COMPANY,
             Defendant-Appellee,
  and
  HALA BAYDOUN BAZZI and
  MARIAM BAZZI,
             Third-Party Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant/third-party plaintiff-
  appellee to extend the time for filing its brief on appeal is GRANTED. The brief will be
  accepted as timely filed if submitted on or before October 11, 2017.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017
                                                                                Clerk